Citation Nr: 1738570	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-27 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.   Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease (CAD).

2.  Entitlement to an initial evaluation for peripheral neuropathy of the left lower extremity in excess of 10 percent prior to June 11, 2015, and in excess of 20 percent from that date.  

3.  Entitlement to an initial evaluation for peripheral neuropathy of the right lower extremity in excess of 10 percent prior to June 11, 2015, and in excess of 20 percent from that date.  

4.  Entitlement to an initial evaluation for degenerative disc and joint disease of the lumbosacral spine, in excess of 20 percent prior to June 11, 2015, and in excess of 10 percent from that date.  

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that granted service connection for CAD.  The evaluation was 10 percent disabling from August 31, 2010.  A June 2011 rating decision assigned an effective date of May 2, 2008, for the grant of service connection.  It increased the evaluation to 30 percent, effective May 2, 2008.  

This case is also on appeal form a June 2011 rating decision that denied a TDIU.  It is finally on appeal from an October 2014 rating decision that implemented a July 2014 Board decision.  The rating decision granted service connection for peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; granted service connection for peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; and granted service connection for degenerative disc and joint disease of the lumbosacral spine, evaluated as 20 percent disabling.  

A February 2016 rating decision assigned a 20 percent evaluation for peripheral neuropathy of the left lower extremity from June 11, 2015; a 20 percent evaluation for peripheral neuropathy of the right lower extremity from June 11, 2015; and assigned a 10 percent evaluation for degenerative disc and joint disease of the lumbosacral spine from June 11, 2015.  The rating decision explained that findings from a recent VA examination on June 11, 2015, actually showed an improvement in the Veteran's back condition.  A 10 percent evaluation was warranted under those findings and was assigned from the date the improvement was noted, June 11, 2015.  The rating decision noted that the neurological portion of the Veteran's back condition was being granted higher evaluations so there was no overall decreased evaluation in his service connected conditions.

The Board points out that the very nature of staged disability ratings requires rating officials to consider the full extent of the Veteran's disability as established by the totality of the evidence existing in the record and to determine whether, from one separate and distinct period of time to another, any worsening of the condition or improvement is reflected in the record that would necessitate a greater or lesser award of disability compensation.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the low back issue on appeal is as noted on the title page and does not include whether the February 2016 rating decision constituted a reduction.

The Veteran testified before the undersigned Veterans Law Judge during an October 2016 hearing.  A transcript of that hearing is in record before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the hearing, the Veteran testified that he thought that the METS level of >3-5 recorded during his most recent heart conditions Disability Benefits Questionnaire (DBQ) of June 2015 was inaccurate and too high.  He argued that his METS level was in the 3-5 range.  He explained that any activity at all affected his breathing and walking.  Activities of daily living resulted in shortness of breath, chest pains and angina.  Walking 75 feet resulted in shortness of breath, dizziness, heart and chest pain and angina.  

The Veteran also testified that he thought that his peripheral neuropathies and back disability had increased in severity since the most recent back (thoracolumbar) DBQ of June 2015.  For example, the Veteran's peripheral neuropathies caused him to fall more often.  Because of his degenerative disc and joint disease, he could not get up from his knees without help from someone or something he could use to pull himself up.  He could only walk two minutes on a treadmill until pain forced him to stop.  He had constant sharp back pain that prevented him from doing anything.  

Given the Veteran's credible assertions of worsening disability, additional development is warranted to determine the current nature, extent, severity and manifestations of the service-connected disabilities on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

During the hearing, the Veteran also testified that he was scheduled to undergo a follow-up VA echocardiogram the next day at the Mountain Home/Johnson City VA Medical Center (VAMC).  The record before the Board does not contain the echocardiogram results.  In fact, the most recent VA medical record before the Board is dated April 19, 2016, and was printed on May 7, 2016.  All outstanding VA medical records should be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran's TDIU claim is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the eFolders copies of any outstanding VA treatment records, to include those dated after May 7, 2016, and the report of the October 2016 echocardiogram.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination, preferably at the Mountain Home/Johnson City VAMC, to determine the nature, extent and severity of his service-connected CAD.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the CAD.  The appropriate DBQ should be filled out for this purpose, if possible.

3.  Then, schedule the Veteran for an appropriate VA examination, preferably at the Mountain Home/Johnson City VAMC, to determine the nature, extent and severity of his service-connected peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity and degenerative disc and joint disease of the lumbosacral spine.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity and degenerative disc and joint disease of the lumbosacral spine.  The appropriate DBQ should be filled out for this purpose, if possible.

4.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



